Case 20-10343-LSS Doc 3918 Filed 05/13/21 Pagelofl
-{O3U%

To: Justice Selber Silverstein, BSA Bankruptcy Case, 824 Market Street 6 Floor P ° fp fe Py
Ye

Wilmington, DE 19801 e821 HAY l2 PR I2: 29

Bauaent

BF 2 iey
‘rom: SHIP

This case with the BSA is important to me because of the traumatic, life altering effects it has
caused in my life. What | have endured has haunted me from the age of 11 (the Summer of
1971 & 1972) up until my current age of 61 years old. | hid the abuse | suffered, while living in
fear, feeling dirty, and being unable to trust. The things | was made to do devastated my
childhood & carried over into my adult life. | hid them from my parents, my wife, and my
children. The trauma led to early drug use at the age of 13 and drug addiction. It caused me to
be afraid of being touched and to live a sick guard life. Only to be revealed in therapy as a
Veteran at the VA Hospital. The addiction along with my hidden issues destroyed my Army
Career and caused a marital separation. For long | could not embrace my own young children
because of what happened to me. Yes, | lived my life in pure fear.

My parents were devastated because they believed | was safe & protected. They trusted the
Boy Scotts of America to teach me wholesome skills as a little boy. However, | was only left
experiencing nightmares and night terrors in which | wake up fighting in my sleep. | still
experience these to this day. Once | finally found a good resource for professional counseling,
someone | could trust, share with and build with, | had to stop going because | could not afford
it. Now | rely on medication to sleep and function daily. As a result of what happened to me, |
am being treated for PTSD, Major Depression, Anxiety & Anger Management. This case holds
great importance to my mind, body and mental health. The BSA made my life, and my family’s a
living Hell on Earth; and now they are negating the seriousness of their actions with no
accountability imposed in my life!

As a victim, what | would like to see is the BSA held accountable for their horrific acts on a small
boy, me! I would like to see concrete definitive changes put in place to prevent future sexual
abuse on others, which was hidden away by the BSA protecting themselves & their failure to
protect those like myself entrusted.

 

May 4, 2021

 

 
